Citation Nr: 0430740	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of 
meningitis with memory loss and depression.  

2.  Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision which denied 
service connection for residuals of meningitis, memory loss, 
and depression; and denied service connection for 
schizoaffective disorder, secondary to meningitis.  In June 
2003 the veteran testified at a hearing before a decision 
review officer at the RO.  

The veteran was scheduled for a  videoconference hearing in 
September 2003; however, in a written statement, he indicated 
that he declined the videoconference hearing and wanted a 
hearing at a local VA office before a member, Board (i.e., a 
"Travel Board" hearing).  Subsequently, the veteran 
indicated, in writing, that he no longer desired a Travel 
Board hearing and asked that his case be forwarded to the 
Board for a decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
a disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  
The evidence of a link between a current disability and 
service must be competent.  Wells v. Principi, 326 F.2d. 1381 
(Fed. Cir. 2003).  

The Board finds that these criteria are met with regard to 
the claims for service connection for residuals of 
meningitis, including memory loss and depression; and service 
connection for schizoaffective disorder, as secondary to 
meningitis.  The service medical records show that the 
veteran was treated for probable viral meningitis and 
suspected catatonic schizophrenia.  Post-service records show 
findings of cognitive impairment, and various psychiatric 
disabilities.  A VA examiner opined in November 2001, that 
some of the veteran's current cognitive impairment could be 
related to the episode of meningitis.  Although the veteran 
was afforded VA examinations in connection with his claims, 
the examination reports do not contain all of the opinions 
needed to decide the claims.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the exact nature, etiology and 
diagnosis of any residuals of meningitis.  
The claims folder should be made 
available to the examiner for review.  
The examiner should specifically note any 
disability that is at least as likely as 
not (50 percent probability or more) a 
residual of the episode of meningitis in 
service.  The examiner should provide a 
complete rationale for any opinion 
offered.  

2.  The veteran should be scheduled for a 
psychiatric examination to determine the 
nature, extent, and likely etiology of 
any current mental disorders.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current mental disorder, including 
depression, was caused or made 
permanently worse by the episode of 
meningitis in service; or is otherwise 
the result of a disease or injury in 
service.  The examiner should provide a 
rationale for the opinions offered. 

3.  Thereafter, the AMC or RO should 
readjudicate the claims on appeal, and 
issue a supplemental statement of the 
case as to any issues that remain denied.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


